101 F.3d 706
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Santurino PAZ-GARCIA, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 95-70398.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 5, 1996.*Decided Nov. 15, 1996.

1
Petition to Review a Decision of the Immigration and Naturalization Service, No. Ahf-arq-rsg.


2
B.I.A.


3
REVIEW DENIED.


4
Before:  BROWNING, THOMPSON, and THOMAS, Circuit Judges


5
MEMORANDUM**


6
Paz-Garcia has presented no evidence to contradict the Board of Immigration Appeals' finding that he was convicted of first degree murder by the Superior Court of California County of Los Angeles.  He is therefore ineligible for relief under Section 244(a) of the Immigration and Nationality Act, as codified at 8 U.S.C. § 1254.  Consequently, review is denied.



*
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3